Per Curiam.

The State of New York appeals from a judgment of the Court of Claims which awarded damages to claimant for false imprisonment. Claimant cross-appeals from so much of the judgment as dismissed that part of the claim founded upon allegations of malicious prosecution. The record factually supports the finding of the trial court that claimant was detained at the scene of an accident by members of the State Police in relation to what actually was and was later conceded to be an unfounded charge that he had violated a stated provision of the Vehicle and Traffic Law. Its legal conclusion that the restraint imposed constituted actionable false imprisonment was justified. (MeLoughlin v. New Torlc Edison Co., 252 N. Y. 202.) There is also basis in the record supportive of the court’s finding that claimant failed to sustain the burden of proving that the subsequent prosecution arising from the same incident and based on an alleged violation of a different section of the Vehicle and Traffic Law, although unsuccessfully conducted, was maliciously inspired. The expenses included in the award not having been incurred by claimant as the result of the unlawful detainer were improperly allowed. It is not argued that the award was otherwise excessive. Judgment modified, on the law and the facts, by reducing the amount of the award to the sum of $1,000 with appropriate interest, and, as so modified, affirmed, without costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.